DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of application PCT/CN2019/115410 filed on 11/04/2019.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of CN20181131693.2 filed on 11/2/2018 has been retrieved by the office on 10/27/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 and 04/22/2022 has been considered by the examiner. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2006/02226954A1 hereinafter “Young” 
Regarding claim 1, Young discloses a color matching method for automatically implementing the maximum brightness of a colored light (¶72L1-3: color mixing algorithm), comprising: 
5collecting brightness values and color coordinate values of various primary colors of a colored light  (¶56-61: the RED, Green and Blue LEDs are driven at 100% maximum input condition; all the measured information is stored internal to the LED assembly, the stored information is represented by CIE values (x, y, Y); and 
establishing a linear programming model according to a target color mixture Kt and the brightness values and the color coordinate values of the various primary colors of the colored light (¶68L1-14: color mixing algorithm receives a desired light output; modify the color mixing to achieve that desired light output), and 
taking a maximum value of a brightness 10sum value Ls of the various primary colors of the colored light as a target to solve the linear programming model, so as to obtain brightness formula values for the various primary colors that correspond to the maximum value of the brightness sum value Lsm (¶73-92: the general equation above (158) create the specific equations for the Tristimulus value for allGReen, allRed, allBlue and the resultant white shown as equations 159)
Regarding claim 3, Young discloses a color regulation method for automatically implementing the maximum 15brightness of a colored light, comprising: 
a formula calculation step: calculating, according to a specified target color mixture Kt and brightness values and color coordinate values of various primary colors of a colored light, brightness formula values for the various primary colors that correspond to a 20maximum value of a brightness sum value Ls of the various primary colors of the colored light (¶73-92: the general equation above (158) create the specific equations for the Tristimulus value for allGReen, allRed, allBlue and the resultant white shown as equations 159); and 
a color mixture control step: converting the brightness formula values for the various primary colors into a control signal, and controlling a color mixture of the colored light according 25to the control signal. (¶92: the targeted color is therefore display using duty cycle and driving current)
Regarding claim 7, Young discloses a color regulation system for automatically implementing the maximum brightness of a colored light, comprising: 
20a color matching calculation unit (¶65L1: the control electronic) configured to calculate, according to a specified target color mixture Kt and brightness values and color coordinate values of various primary colors of a colored light, brightness formula values for the various primary colors that correspond to a maximum value of a brightness sum value L of the various primary colors of the colored light; (¶73-92: the general equation above (158) create the specific equations for the Tristimulus value for allGReen, allRed, allBlue and the resultant white shown as equations 159)
25a signal conversion unit configured to convert the brightness formula values for the various primary colors into a control signal light (¶68L1-14: color mixing algorithm receives a desired light output; modify the color mixing to achieve that desired light output); and 
a drive unit configured to control the color mixture of the colored light according to the control signal. (¶92: the targeted color is therefore display using duty cycle and driving current)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of US2010/0060185A1 hereinafter “Van” and US2019/0162377A1 hereinafter “Chen”
Regarding claims 2, 5, and 9, Young discloses the method of claim 1, the method of claim 3 and system of claim 7, respectively
Young does not explicitly disclose the exact function claim, however, Young recognizes the compensation algorithm and color mixing algorithm can be soft programmed with custom software and therefore capable of being adjusted. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the algorithm disclosed by Young to fit the claimed function. 
One of ordinary skill in the art would’ve been motivated because it has been recognized by the prior art that mixed color values based on RGB value is merely an mathematical relationship (¶96L1-9: the process allows the generation of an exact, known, starting point of color output and internal storage of that known starting point within the system)and typically a solution would be dependent on designer’s choice as disclosed in Van. (¶35L1-9: a linear sub-set of solution all meet the color and flux requirement) 
Regarding claims 4 and 8, Young discloses the method of claim 3 and system of claim 7, respectively wherein the color mixture step includes pre-storing the n groups of brightness formula from the various primary colors (¶58L1-5: all the measured information is stored internal to the LED assembly; which includes allGReen, allRed, allBlue)
 It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the algorithm disclosed by Young to fit the claimed function. 
One of ordinary skill in the art would’ve been motivated because it has been recognized by the prior art that mixed color values based on RGB value is merely an mathematical relationship (¶96L1-9: the process allows the generation of an exact, known, starting point of color output and internal storage of that known starting point within the system)and typically a solution would be dependent on designer’s choice as disclosed in Van. (¶35L1-9: a linear sub-set of solution all meet the color and flux requirement) furthermore, color mixing can be carried out by continually exploring and testing (Chen ¶3) thus making it obvious for one skilled in the art to try.
Regarding claims 6 and 10, Young discloses the method of claim 3 and system of claim 7, respectively
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the algorithm disclosed by Young to fit the claimed function. 
One of ordinary skill in the art would’ve been motivated because it has been recognized by the prior art that mixed color values based on RGB value is merely an mathematical relationship (¶96L1-9: the process allows the generation of an exact, known, starting point of color output and internal storage of that known starting point within the system)and typically a solution would be dependent on designer’s choice as disclosed in Van. (¶35L1-9: a linear sub-set of solution all meet the color and flux requirement) furthermore, color mixing can be carried out by continually exploring and testing (Chen ¶3) thus making it obvious for one skilled in the art to try. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	September 12, 2022